Title: John Steele to Thomas Jefferson, 22 February 1820
From: Steele, John
To: Jefferson, Thomas


					
						Dear Sir
						
							Custom House
							Philada
							Feby 22d 1820
						
					
					The wine mentioned in yours of the 7th instant was yesterday laden on board the Schr Industry, Corson master, and addressed to the care of Mr Gibson at Richmond
					Soon after the arrival of the Emma Matilda in our waters I recieved Mr Dodge’s letter on the subject and would have forwarded the wine to Mr Gibson, as formerly, at an earlier day; but the vessel, being detained by ice for some weeks, did not reach our port until the 18th
					
					Supposing the Boxes not sufficiently secure to sustain the land carriage from Richmond I directed them to be strapped—Enclosed you will recieve a memorandum of the duty & charges
					As any small service I may have the opportunity of rendering will always be performed with pleasure, I hope you will not deem apology, in future necessary
					
						Accept the assurance of the sincere esteem & regard of
						yours
						
							Jno Steele
						
					
				